This appeal involves two orders and a judgment of the Supreme Court. Appellant is the Mayor of the City of Mechanicville. Although not named as a party to the action, which was brought to recover insurance premiums on a policy approved by the common council, he nevertheless interposed an answer. Upon motion this was stricken out as sham and on the ground that it was not an answer of the defendant city. In connection with the same motion summary judgment was granted against the city for insurance premiums amounting to $6,970.83. Appellant then made an application to intervene and this application was denied in a separate order. From the orders and judgment aforesaid appellant has appealed to this court. The issues involved have been before this court on an application for an order in the nature of mandamus. We find no reason to depart from the views which we expressed in relation to that application. Appellant was not named as a party in this action and he had no right under the charter of the city (L. 1915, ch. 170, as amd.) to serve an answer in behalf of the city. The power to determine whether the action should be defended rested with the city council. Moreover appellant was not an aggrieved party and had no right to appeal from the order striking out his answer and granting *735summary judgment (Civ. Prac. Act, § 557). This part of his appeal is dismissed, without costs. So far as his application to intervene is concerned, appellant met none of the statutory requirements (Civ. Prac. Act, § 193-b). The order denying his application for leave to intervene is affirmed, without costs. Poster, P. J., Bergan, Halpern, Zeller and Gibson, JJ., concur.